UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2122



TESFAYE AMARE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-616-184)


Submitted:   February 4, 2004             Decided:   April 13, 2004


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander H. Lubarsky, COMMUNITY LEGAL CENTERS, San Mateo,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Michael S. Raab, Teal Luthy Miller, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tesfaye   Amare,   a   native    and   citizen   of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   affirming    the     immigration   judge’s   decision

denying Amare’s applications for asylum, withholding from removal

and withholding under the Convention Against Torture. Amare claims

he was denied due process and substantial evidence supports his

claim for asylum.     We deny the petition for review.

            Amare claims his right to due process was violated when

the immigration judge “took over” the direct examination.            We note

that Amare failed to raise this claim to the Board.          Accordingly,

we will not review the claim.      See 8 U.S.C. § 1252(d)(1); Lonyem v.

United States Att. General, 352 F.3d 1338, 1339 n.5 (11th Cir.

2003); Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir.

2003).

            A determination of eligibility for asylum or withholding

is conclusive if supported by substantial evidence on the record

considered as a whole.     INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).   Administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.     8 U.S.C. § 1252(b)(4)(B) (2000).       We will reverse the

Board “only if ‘the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.’”    Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)


                                   - 2 -
(quoting Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d

995, 999 (4th Cir. 1992) (internal quotation marks omitted)).

           We find the evidence does not compel relief for Amare.

Accordingly, we deny the petition for review.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -